Exhibit 10.1

AMENDMENT NO. 2 TO
FORTUNET, INC.
EXEMPT
EMPLOYMENT AGREEMENT
 
This Amendment No. 2 to FortuNet, Inc. Exempt Employment Agreement (the
“Amendment”) is entered into as of July 6, 2006 by and between FortuNet, Inc., a
Nevada corporation (the “Company”), and Jack B. Coronel (“Employee”).
 
R E C I T A L S
 
WHEREAS, the Company and Employee have entered into that certain Exempt
Employment Agreement, dated as of September 9, 2002 and amended by Amendment No.
1 thereto dated as of September 9, 2002 (the “Agreement”); and
 
WHEREAS, the Company and Employee desire to amend the Agreement in accordance
with the terms of this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Employee hereby agree to amend the Agreement as
follows:
 
A M E N D M E N T
 
1. Definitions; References; Interpretation. Except as otherwise provided herein,
capitalized terms used in this Amendment shall have the definitions set forth in
the Agreement. Each reference to “this Agreement,” “hereof,” “hereunder,”
“herein” and “hereby” and each other similar reference contained in the
Agreement shall from and after the date hereof refer to the Agreement, as
amended hereby.
 
2. Amendment. Section 3 of the Agreement is hereby amended to provide that,
effective as of April 1, 2006, Employee’s annual salary will be One Hundred and
Forty Thousand dollars ($140,000).
 
3. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
 
4. Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
 
5. Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.
 
[remainder of page intentionally left blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date first set forth above, to be effective upon the Effective Date.
 
FORTUNET, INC.
JACK B. CORONEL
       
By   /s/ Yuri Itkis                                               
/s/ Jack B. Coronel                                           
Yuri Itkis,
Jack B. Coronel
Chief Executive Officer
 


 

--------------------------------------------------------------------------------

